Judgment
of circuit court modified. Grounds stated in journal entry.
This court upon the record thus presented, finds that, if said William M. Cummer'is indebted at all upon the assignment of said policy of insurance. for any sum collected by him, such indebtedness *437is owing to the heirs of said Caroline M. Gerstenberger, deceased, jointly, and that therefore the right of action if any exists against said Cummer by reason of the facts alleged in the petition, is in the heirs of said deceased, and not in the plaintiff alone as one of said heirs. It is therefore considered and adjudged that the judgment of the circuit court be and the same is hereby modified to conform to the foregoing finding. And this cause is remanded to the court of common pleas of Cuyahoga county with direction to set aside the judgment entry of November 16, 1908; also-to permit the making of the other heir or heirs parties to said action, and for further proceedings according to law.
Spear, Davis, Shauck and Price, JJ., concur.